In re Landry, Ray P.;—Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, Nos. 9-78-143, 9-78-177.
Granted for the sole purpose of transferring the motion to the district court with instructions to the district judge to act on relator’s motion for production of documents filed via certified mail on or about September 2, 1997. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
VICTORY, J., not on panel.